DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 7/23/2021.
Claims 1-10 are pending.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/23/2021, 9/1/2021, 1/12/2022, 4/12/2022, and 8/23/2022 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10 of U.S. Patent No. 11,170,534. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. Claim 1 is shown as an example below:


US Patent Application No., 17/383,533
US Patent No., 11,170,534
1. An electronic device for displaying an image by using artificial intelligence (Al), the electronic device comprising: 
1. An electronic device for displaying an image by using artificial intelligence (AI), the electronic device comprising: 
a display; and 
a display; and 
one or more processors, when executing one or more instructions stored in the electronic device, configured to: 
one or more processors, when executing one or more instructions stored in the electronic device, configured to:
receive Al data related to Al down-scaling an original image to a first image through a down-scaling neural network (NN) based on first NN setting information, and an image data generated through an encoding on the first image, the first NN setting information being selected from a plurality of first NN setting information; 
receive AI data related to AI down-scaling an original image to a first image through a down-scaling neural network (NN) based on first NN setting information, and an image data generated through an encoding on the first image, the first NN setting information being selected from a plurality of first NN setting information, and the AI data comprising a bitrate corresponding to the image data; 
obtain a second image by decoding the image data;
obtain a second image by decoding the image data; 
select, based on the Al data, second NN setting information paired with the selected first NN setting information from a plurality of second NN setting information;
select, based on the AI data, second NN setting information paired with the selected first NN setting information from a plurality of second NN setting information; 
obtain, by an up-scaling NN, a third image by performing Al up- scaling on the obtained second image, the up-scaling NN being set with the selected second NN setting information; and 
obtain, by an up-scaling NN, a third image by performing AI up-scaling on the obtained second image, the up-scaling NN being set with the selected second NN setting information; and 
provide, on the display, the obtained third image.
provide, on the display, the obtained third image, wherein the plurality of first NN setting information and the plurality of second NN setting information are paired with each other.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,825,205. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. Claim 5 is shown as an example below:
US Patent Application No., 17/383,533
US Patent No., 10,825,205	
5. A server for providing an image by using an artificial intelligence (Al), the server comprising: 
11. A server for providing an image by using an artificial intelligence (AI), the server comprising:
one or more processors configured to execute one or more instructions stored in the server to: 
one or more processors configured to execute one or more instructions stored in the server, to: 
select first neural network (NN) setting information from a plurality of first NN setting information; 
select first neural network (NN) setting information from a plurality of first NN setting information that is pre-stored in the server based on information input by a user, the plurality of first NN setting information being for AI down-scaling; 
obtain, by a down-scaling NN, a first image by performing Al down-scaling on an original image, the down-scaling NN being set with the selected first NN setting information; 
obtain, by a down-scaling NN configured with the selected first NN setting information, a first image by performing the AI down-scaling on an original image; 
encode the first image to obtain image data; and 
encode the obtained first image to obtain image data; and 
provide an electronic device with the image data and Al data related to the Al down-scaling, the Al data being used to select second NN setting information paired with the selected first NN setting information from a plurality of second NN setting information for Al up-scaling, wherein the Al up-scaling is performed by an up-scaling NN set with the selected second NN setting information.
transmit, to an electronic device, the obtained image data and AI data, the AI data comprising a bitrate the image data and being used for selecting second NN setting information of an up-scaling NN from a plurality of second NN setting information that is pre-stored in the electronic device, and the plurality of second NN setting information being for AI up-scaling on a decoded image corresponding to the image data, wherein the plurality of first NN setting information and the plurality of second NN setting information are obtained through joint training of the down-scaling NN and the up-scaling NN.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,825,206. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,825,139. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,817,989. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. 
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,832,447. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. 
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,817,985. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. 
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,288,770. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 U.S. Patent No. 10,825,203. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Afonso’ (“Spatial resolution adaptation framework for video compression,” 2018) in view of ‘Kim’ (“Dynamic frame resizing with convolutional neural network for efficient video compression,” 2017) and ‘Chou’ (US 2019/0075301 A1).
Regarding claim 1, Afonso teaches an electronic device for displaying an image by using artificial intelligence (Al) (see Note Regarding Device below), the electronic device comprising:
a display (see Note Regarding Device below); and one or more processors, when executing one or more instructions stored in the electronic device, configured to (see Note Regarding Device below):
receive Al data related to Al down-scaling an original image to a first image through a down-scaling (Note: the terms “down-scaling”, “downscaling”, and “downsampling” are used interchangeably in the rejection) neural network (NN) based on first NN setting information (Figure 1 and paragraph above, Al data including SRg,, (and QP) are obtained from bitstream at decoder; SRg,, is related to downscaling an original image to a first image through downscaling based on first setting information at least because it indicates the ratio achieved by such downscaling; see Note Regarding Downscaling below) and an image data generated through an encoding on the first image (Section 2 and Figure 1, bitstream including encoded downsampled image — i.e. encoding result on first image — is received at decoder), the first NN setting information, being selected from a plurality of first NN setting information (Section 2, last paragraph, downsampling ratio setting is selected from one of a plurality of settings — i.e. 1, 1.5 or 2; see Note Regarding Downscaling below);
obtain a second image by decoding the image data (Figure 1, output of HEVC decoder);
select, based on the Al data, second NN setting information paired with the selected first NN setting information from a plurality of second NN setting information (Section 4, Equation 9, SRflag and QP are used to select one of four different models/settings of CNN parameters trained and pre-stored for use in the upscaling CNN; Equation 9 shows that the models are paired with first/downsampling settings via SRflag; Also see e.g. Section 2 and Figure 1, where the selected up-scaling parameters are paired with the down-scaling parameters at least because the up-scaling reverses the down-scaling transformation to recover a full resolution image);
obtain, by an up-scaling NN, a third image by performing Al up-scaling on the obtained second image, the up-scaling NN being set with the selected second NN setting information (Section 4, upscaling CNN uses selected NN setting information to perform upscaling; Also see Figure 1, upscaled output of CNN); and
provide, on the display, the obtained third image (see Note Regarding Device below).
Note Regarding Downscaling. Afonso uses a neural network to perform upscaling (Section 4), but does not use a neural network to perform downscaling. Instead, Afonso performs its downscaling using a Lanczos filter (e.g. Section 4, first paragraph).
Note Regarding Device. Afonso’s teachings focus on an algorithm for scaling- based video compression (e.g. Figure 1).
Afonso does not teach using a downscaling neural network to perform its downscaling. Accordingly, its downscaling settings are not neural network (NN) settings.
However, Kim does teach a similar video coding technique (Figure 5) that uses a neural network not only for upscaling (Figure 5, USCNN), but also for downscaling (Figure 5, DSCNN). The downscaling neural network is configured by various NN settings (e.g. Section 4.1). Afonso teaches while its technique is promising, there is room for improvement (Section 6). Kim teaches that approaches like Afonso’s, which use neural networks only for upscaling (i.e. super resolution) (e.g. Section 3), provide limited performance improvement (Section 4, first paragraph), and that performance can be further improved by using a downscaling neural network that is jointly trained with the upscaling neural network (Section 4, first paragraph; Section 6).	
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Afonso with the downscaling neural network of Kim in order to improve the method with the reasonable expectation that this would result in a method that provided even greater video coding performance. This technique for improving the device of Afonso was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Afonso does not explicitly teach how its algorithm is implemented or what the video is used for after it is decompressed. In particular, Afonso does not explicitly teach implementing its algorithm in an electronic device comprising a display; and one or more processors, when executing one or more instructions stored in the electronic device, configured to: perform the algorithm. Afonso also does not explicitly teach providing, on the display of the electronic device, an image obtained by decompressing the video. Kim is also focused on describing a compression algorithm and thus also does not explicitly teach these features.
However, Chou does teach implementing a video compression algorithm in an electronic device (Figure 1) comprising a display (Figure 1, display 12); and one or more processors ([0053], Figure 1, one or more processors 18), when executing one or more instructions stored in the electronic device, configured to: perform the algorithm (e.g. [0054]-[0055], [0095], [0131]). Chou further teaches providing, on the display of the electronic device, an image obtained by decompressing video (e.g. [0052], [0060]). Chou further teaches that its electronic device pre-stores NN setting information (Figure 12, machine learning parameters 64; e.g. [0094], [0130], parameters may be predetermined at decoder such that they can simply be identified by encoder, rather than being transmitted in full from encoder).
Such computer implementation of an image processing method advantageously allows the image processing method to be executed quickly and efficiently. Chou teaches that image data may need to be decoded before it can be displayed (e.g. [0004]). Furthermore, image data conveys visual information, and displaying the image data advantageously allows a user to receive that visual information. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the compression of Afonso in view of Kim as applied above in the electronic device of Chou in order to improve the compression with the reasonable expectation that this would result in an electronic device that could perform the compression quickly and efficiently and that allowed a user to receive visual information from the imagery subjected to the compression. This technique for improving the compression of Afonso in view of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chou. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Afonso, Kim, and Chou to obtain the invention as specified in claim 1.
Regarding claim 2, Afonso in view of Kim and Chou teaches the electronic device of claim 1, and Afonso further teaches that the Al data comprises the information related to the first image (As mapped above, Figure 1 and paragraph above, information related to the first image includes SRflag, which indicates whether first image was obtained by downscaling and, if so, what ratio was used, and QP, which indicates quantization parameter used to encode the first image), and that the one or more processors, when executing the one or more instructions, are further configured to select the second NN setting information mapped to the information related to the first image, based on a mapping relationship between a plurality of image-related information and the plurality of second NN setting information (Section 4, Equation 9 teaches mapping between SRg,, and QP image-related information and second NN setting information of models 1-4).
Regarding claim 3, Afonso in view of Kim and Chou teaches the electronic device of claim 1, and Afonso further teaches that the Al data comprises information related to at least one of a quantization parameter regarding the image data (e.g. Section 2 and Figure 1, QP indicates quantization parameter used to encode the image data), a resolution of the first image (Figure 1 and paragraph above, SRflag, indicates downsampling ratio used to obtain the resolution of the first image; Section 3, first paragraph, SRg, can also indicate the resolution of the first image if the resolution of the input image is known; Equation 9, SRg,, is used in the mapping), or a codec type used to encode the first image (Section 2 and Figure 1, QP indicates quantization parameter used by encoder; The encoder of Afonso uses HEVC-type codec — see e.g. Figure 1; Therefore, while QP is not a codec type, it does fall within the scope of “information related to” a codec type).
Regarding claim 4, Afonso in view of Kim and Chou teaches the electronic device of claim 1, and Afonso further teaches that the selected second NN setting information comprises neural network parameters for at least one convolution layer in the up-scaling NN (Section 4, up-scaling CNN is trained to set parameter values for each of four different categories of input data, resulting in four different trained CNN parameter models; Section 4, first paragraph, the upscaling CNN includes 20 convolutional layers, each with 64 3x3 filter kernels, so the trained parameters of the CNN include parameters of these convolutional layers).
Regarding claim 10, Examiner notes that the claim recites a non-transitory computer-readable recording medium having recorded thereon instructions for execution by an electronic device that is substantially the same as the electronic device of claim 1. Afonso in view of Kim and Chou teaches the electronic device of claim 1. Chou further teaches a non-transitory computer-readable recording medium having recorded thereon instructions for execution by the electronic device ([0053]- [0054], Figure 1, memory 20 and/or memory 22). Accordingly, claim 10 is rejected 35 U.S.C. 103 as being unpatentable over Afonso in view of Kim and Chou for substantially the same reasons as claim 1.

Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Afonso in view of Kim.
Regarding claim 5, Afonso teaches a server (see Note Regarding Hardware below) for providing an image by using an artificial intelligence (Al) (e.g. Figure 1), the server comprising:
one or more processors configured to execute one or more instructions stored in the server to (see Note Regarding Hardware below):
select first neural network (NN) setting information from a plurality of first NN setting information (see Note Regarding Downscaling below; Section 2, Figure 1, one of three pre-stored downscaling settings — i.e. a ratio of 1, 1.5, or 2 —is selected; also see Section 3);
obtain, by a down-scaling NN, a first image by performing Al down-scaling on an original image, the down-scaling NN being set with the selected first NN setting information (see Note Regarding Downscaling below; Section 2, Figure 1, downscaling is performed on original input video image using the selected downscaling ratio setting information);
encode the first image to obtain image data (Section 2 and Figure 1, downscaled image is HEVC encoded); and
provide an electronic device (see Note Regarding Hardware below) with the image data and Al data related to the Al down-scaling (Section 2, Figure 1, HEVC decoder is provided with bitstream including encoded image data and Al data including adjusted QP and resolution flag bits — i.e. SRflag; Note that at least the SRflag is related to the downscaling because it signals the downscaling ratio; see Note Regarding Downscaling below), the Al data comprising an index indicating the selected first NN setting information (e.g. Section 2, Figure 1, SRflag acts as an index that indicates the selected downscaling setting; see Note Regarding Downscaling below) and being used to select second NN setting information paired with the selected first NN setting information from a plurality of second NN setting information for Al up-scaling (Section 4, Equation 9, SRflag and QP are used to select one of four sets of CNN parameters — i.e. second NN setting information — that are paired with different downscaling settings; see Note Regarding Downscaling below),
wherein the plurality of first NN setting information and the plurality of second NN setting information are paired each other (Section 4, Equation 9 demonstrates how the different models — i.e. second NN setting information — are paired with the downscaling/first setting information indicated by SRflag; see Note Regarding Downscaling below), the Al up-scaling is performed by an up- scaling NN set with the selected second NN setting information (e.g. Section 4, upscaling NN shown in Figure 4 is set with selected model — i.e. the selected second NN setting information).
Note Regarding Hardware. Afonso is focused on describing an algorithm for video encoding and decoding (e.g. Figure 1). Accordingly, Afonso does not explicitly teach the hardware implementation used to perform the algorithm.
In particular, Afonso does not explicitly teach that a server performs the encoding and an electronic device performs the decoding or that the server includes one or more processors configured to execute one or more instructions stored in the server to perform steps of the algorithm.
However, Examiner takes Official Notice that it is old and well known in the art of visual data compression to implement encoding steps in a server, to implement decoding steps in an electronic device, to implement an algorithm as a server comprising one or more processors configured to execute one or more instructions stored in the server to perform steps of the algorithm. This advantageously allows a visual data compression algorithm to be performed quickly and efficiently.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the algorithm of Afonso with the hardware implementation noted above in order to improve the algorithm with the reasonable expectation that this would result in an algorithm that could be performed quickly and efficiently.
Note Regarding Downscaling. Afonso performs downscaling prior to encoding and performs a super-resolution upscaling process that uses a neural network after decoding (e.g. Figure 1, Figure 4). Afonso selects setting information from a plurality of setting information in order to perform the downscaling (e.g. Section 2, pre-stored downscaling ratio setting is selected in order to perform the downscaling).
However, Afonso performs downscaling using only a conventional filter (e.g. Section 4, first paragraph, Lanczos filter), and does not use a neural network to perform its downscaling. Accordingly, the selected first/downscaling setting information of Afonso is not first “neural network (NN)” setting information.
However, Kim does teach performing Al downscaling using a downscaling NN coupled with an upscaling NN used for Al upscaling (Section 4, Figure 5) instead of using a conventional downscaling filter coupled with a super-resolution neural network for upscaling (Section 3, Figure 4), such as is taught by Afonso. The downscaling and upscaling NNs are configured by many settings (e.g. Section 4.1).
Kim teaches that its technique using coupled down- and up-scaling NNs provides better performance than techniques, such as Afonso’s, that combine a conventional downscaling filter with a super-resolution upscaling NN (e.g. Section 4, first paragraph).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the server of Afonso as applied above with the neural network downscaling of Kim in order to improve the server with the reasonable expectation that this would result in a server that advantageously provided better performance. This technique for improving the server of Afonso was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Afonso and Kim to obtain the invention as specified in claim 5.

Regarding claim 7, Afonso in view of Kim teaches the server of claim 5, and Afonso further teaches that the one or more processors selects the first NN setting information from the plurality of first NN setting information based on compression history information (e.g. Section 3.1, selection of downscaling ratio setting information is based on a training dataset of previously compressed video, which falls within the scope of “compression history information”).
Regarding claim 9, Afonso in view of Kim teaches the server of claim 5, and Afonso further teaches that the Al data comprises at least one of a quantization parameter regarding the image data (e.g. Section 2 and Figure 1, QP indicates quantization parameter used to encode the image data), a resolution of the first image (Figure 1 and paragraph above, SRflag indicates downsampling ratio used to obtain the resolution of the first image; Section 3, first paragraph, SRg,, can also indicate the resolution of the first image if the resolution of the input image is known; Equation 9, SRflag is used in the mapping), or a codec type used to encode the first image (Section 2 and Figure 1, QP indicates quantization parameter used by encoder; The encoder of Afonso uses HEVC-type codec — see e.g. Figure 1; Therefore, while QP is not a codec type, it does fall within the scope of “information related to” a codec type).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Afonso in view of Kim as applied above, and further in view of ‘Bush’ (US 2011/0090950 Al).
Regarding claim 6, Afonso in view of Kim teaches the server of claim 5. Afonso further teaches selecting a downscaling setting (i.e. selection of first NN setting information in the server of Afonso in view of Kim as applied above — see Note Regarding Downscaling given with respect to claim 5) based on low-level spatial and temporal features (Section 3.2, spatial and temporal features are used to estimate thresholds where different downscaling ratios provide best performance).
Afonso does not explicitly teach that the selection is based on a compression ratio input from a user.
Kim also does not explicitly teach this feature.
However, Bush does teach selecting settings for encoding and decoding video image data based on a compression ratio input from a user (e.g. [0012], settings of video encoding and decoding are iteratively varied to identify optimal values for achieving a desired quality and compression rate; e.g. [0028], optimal settings are selected based on analysis of user mandated requirements including a determined compression ratio).
Bush teaches that multiple encode-decode processes, such as the encode- decode process taught by Afonso, are often concatenated in video delivery systems (e.g. [0003]). Bush further teaches that each encode-decode process typically perform rate control optimizations independent from the other elements of the concatenation, and that this causes loss of fidelity and introduction of distracting artifacts ([0003)). Bush also teaches that there are many different settings/parameters that need to be selected, which results in a very large search space for selecting optimal encoder and decoder settings ([0004]). The parameter optimization framework taught by Bush overcomes these disadvantages by optimizing compression performance of an overall concatenation, thereby unifying rate control and allowing better resource allocation (e.g. [0012]), and effectively reducing the search space for optimal parameter selection (e.g. [0029)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the server of Afonso in view of Kim as applied above with the parameter optimization framework of Bush in order to improve the server with the reasonable expectation that this would result in a server that could provide higher-fidelity video when operating in concatenation with other encode-decode processes of a video delivery system and/or that could effectively reduce the search space necessary to select optimal encoder and decoder settings. This technique for improving the server of Afonso in view of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bush.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Afonso, Kim and Bush to obtain the invention as specified in claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Afonso in view of Kim as applied above, and further in view of ‘Amer’ (US 2018/0063549 A1).
Regarding claim 8, Afonso in view of Kim teaches the server of claim 5. Afonso further teaches selecting a downscaling setting (i.e. selection of NN setting information in the server of Afonso in view of Kim as applied above — see Note Regarding Downscaling given with respect to claim 1) based on low-level spatial and temporal features (Section 3.2, spatial and temporal features are used to estimate thresholds where different downscaling ratios provide best performance).
Afonso does not explicitly teach that the selection is based on at least one of a resolution of the original image or a type of the original image. Kim also does not teach these features.
However, Amer does teach techniques for selecting a pre-encoding downscaling setting based on at least one of a resolution of the original image (e.g. [0019], downscaling is applied to the original resolution image to obtain the indicated resolution level) or a type of the original image (e.g. [0016]-[0017], statistics are gathered from original image and used to determine a category (i.e. type) that is then used to determine proper resolution for coding; e.g. [0019], downscaling is performed to transform the original image to one with the proper resolution).
Afonso acknowledges that its technique makes approximations that may introduce inaccuracies (Section 3.3, first paragraph). Afonso also acknowledges that the QP threshold predictions it uses to determine optimal downscaling ratios are “somewhat conservative” because they do not account for improved quality provided by CNN-based upscaling (Page 6, paragraph above Section 3.4). Such inaccurate and conservative estimates may cause selected downscaling ratios to deviate significantly from their optimal values, disadvantageously reducing performance by introducing unnecessary distortions and/or unnecessarily increasing bitrate.
Amer teaches “existing studies show” that every type of content has different thresholds where changing resolution of original imagery provides quality benefits ([0001]). Amer takes advantage of this property by identifying categories of content frames and selecting resolution settings based on this category (e.g. [(0010]). This advantageously “achieves a high quality encoding for sequences that are composed of scenes with various content complexity levels” ([0010)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the server of Afonso in view of Kim as applied above with the category-based resolution selection of Amer in order to improve the server with the reasonable expectation that this would result in a system that advantageously achieved a high quality encoding for sequences that are composed of scenes with various content complexity levels, and/or that avoided performance degradations due to inaccurate and conservative estimates. This technique for improving the server of Afonso in view of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Amer.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Afonso, Kim, and Amer to obtain the invention as specified in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669